HARBISON, Chief Justice,
concurring in part and dissenting in part.
I concur with the majority opinion that disability for a scheduled injury is to be awarded in accordance with the provisions of the workers’ compensation statutes and is based upon loss of or loss of use of a scheduled member, not upon any differential in earning capacity.
In my opinion, however, this claim is barred by the statute of limitations. The employee suffered a compound fracture of his wrist, and the fracture had to be rebro-ken and reset. Appellant was hospitalized on two occasions. Worker’s compensation benefits in the form of medical expenses were paid by his employer.
The fact that the employee did not at that time realize that he would have some permanent disability to the injured member as a result of the fracture is not, in my opinion, controlling. The employee knew that he had an injury at work which disabled him for several weeks and for which his medical expenses were paid. His wrist was in a cast for six weeks. In my opinion, he was required to file a claim for worker’s compensation within one year from the date of that injury or from the payment of his medical expenses; otherwise the claim would be barred. There is no claim of fraud, deception or concealment on the part of the employer.
In Taylor v. Clayton Mobile Homes, Inc., 516 S.W.2d 72 (Tenn.1974) the claimant waited almost two years after her accident to file suit. Although she suffered pain as a result of the accident, she argued that she did not know of her injury until a much later date. This Court held that the claim was barred and that there is no requirement that a claimant have exact or precise information as to the nature of an injury before the statute starts to run, where the claimant knows that an injury occurred in the scope and course of employment and was thereafter disabling.
As stated, the claimant in this case wore an arm cast for about six weeks as a result of an obvious fracture. In my opinion, the claimant was not entitled to wait for twenty years and then make a claim. He either knew or was charged with knowledge that he had sustained a work-related accident resulting in substantial loss of time from work and requiring extensive medical care and weeks with his arm in a cast. In support of his claim with the Commission he described the setting and re-breaking of his wrist. He stated:
The wrist did not cause me any trouble for some time after this. However, as years passed, I began to have disfunction and pain in the wrist. The wrist is deformed and has been since the cast was first removed at the end of treatment. As time passed the disfunction increased as has the pain until I sought treatment for it ... [in 1985]. (Emphasis added.)
The Court has occasionally upheld trial courts in extending the statute of limitations for one or two years, and often for a few months, for undiagnosed or latent disability, but two decades, in my opinion, is beyond reason. The case relied upon by the Commission, Jones v. Home Indemnity Co., 679 S.W.2d 445 (Tenn.1984) involved a delay from July 30, 1979, until November, 1979 — four months — before the statute was held to commence running.
I would affirm the judgment of the Claims Commission, although for reasons different from those stated by the Commission. I am authorized to state that Justice William H.D. Fones concurs in this Opinion Concurring in Part and Dissenting in Part.